MacLean, J. (dissenting).
With the learned justice of the City Court I agree that, upon the affidavits submitted, he was constrained to grant the motion. In the present state of the law in the service of process, as well as in other transactions with corporations, persons must make sure that the individuals with whom they assume to deal are actually the officers or functionaries supposed. The argument that it would be hardship to apply the statute of the State, instead of judge-made law to fit the case, is seldom cogent; here the less so, inasmuch as the president of the corporation was easily findable at the company’s office where he had been seen frequently by the plaintiff himself. Adoption of acts *532of William Max, foreman, in matters not commonly committed to a foreman, did not appoint Mm manager or qualify him' to he the recipient of process.
Order reversed, with ten dollars cost and disbursements, and motion denied, with ten dollars costs, and judgment reinstatéd in court below.